Statement of
NEBEKER, Associate Judge,
regarding the denial of the petition for rehearing en banc.
I dissented from the division opinion on the ground that I disagreed with its rationale and the authority of the division to depart from binding precedent. Bussineau v. President and Directors of Georgetown College, 518 A.2d 423, 436 (D.C.1986). When the petition for rehearing en banc was filed, it became even more clear that this case is an extremely important one which requires en banc determination. However, response to the en banc petition has precipitated the recusal of three judges of this court. Accordingly, only six judges have voted on the petition, *596two of whom voted to grant it. Thus, it can be seen that a majority of the active judges of this court has not been able to decide the question presented in the petition for rehearing en banc. It remains an open question.